Citation Nr: 0124641	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  95-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.  

2.  What evaluation is warranted for a right knee disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
November 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case on the right 
knee disability -- and a claim for an increased rating of a 
service connected disability. Accordingly, the issue for 
appellate consideration is reflected on the first page of 
this decision in accordance with Fenderson.



REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran claims service connection for a stomach 
disability.  The record shows that he was treated during 
service for stomach complaints.  In addition, the veteran 
claims that a rating beyond 10 percent is warranted for his 
service-connected right knee disability.  It is noted that he 
underwent right knee arthroscopy in March 1998. The veteran 
has not been examined by VA since his service discharge for 
either disability.  He was scheduled for a VA fee basis 
examination in June 2001, and he did not report.  However, 
the Board notes the record reflects two recent addresses for 
the veteran.  One address is in Bentonville, Arkansas, and 
the other is in Oklahoma.  Thus, it is possible that the 
notice of examination was not received by the veteran.  In 
addition, the veteran indicated in a May 1995 telephone 
conversation with the RO that he was unable to attend a 
scheduled hearing due to a death in his family, and that he 
would call and reschedule at a later date.  The record does 
not reflect that the veteran has rescheduled a hearing 
regarding his claims.  


In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO should initially verify the 
veteran's current address.  Then the RO 
must request that the veteran identify 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have provided 
treatment for his right knee disability 
and for his stomach disability since 
service.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA orthopedic and 
gastrointestinal examinations.  

a.  The orthopedic examiner should 
evaluate the nature and extent of the 
veteran's right knee disability.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must state on the examination report that 
such review has been accomplished.  All 
indicated tests and studies should be 
conducted, including X-rays.  The 
examiner should measure range of motion 
in degrees, and any instability should be 
noted.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. In the report, the 
physician must indicate whether the 
veteran has arthritis and/or instability 
in his right knee.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate. 
Otherwise, the complete rationale for all 
opinion expressed and conclusions reached 
should be set forth in a typewritten 
report.

b.  The gastrointestinal examiner should 
indicate the nature and etiology of any 
stomach disability found.  The claims 
file must be provided to and reviewed by 
the examiner in conjunction with the 
examination, and the examiner must state 
on the examination report that such 
review has been accomplished.  All 
indicated tests and studies should be 
conducted.  The examiner should indicate 
whether it is at least as likely as not 
that any currently diagnosed stomach 
disability is related to the veteran's 
service.  Complete rationale must be 
provided for all opinions and conclusions 
given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The veteran should be contacted to 
determine if he still desires a hearing 
at the RO, and if so, one should be 
scheduled for him.  

4.  Then the RO should review the file 
and ensure that the above noted 
directives are carried out in full.  If 
any are not, including not providing 
adequate responses to the medical 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Then, the RO should readjudicate the 
issues on appeal.  As to the right knee 
disability, the RO must consider "staged" 
ratings in accordance with Fenderson.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



